Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 22, 1977, which reversed the decision of a referee insofar as it overruled an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits because she voluntarily left her employment without good cause. Claimant left her job on September 29, 1976 due to injuries she received as a result of an industrial accident. She returned on November 8, 1976, but left again several hours later, allegedly because of continuing pain, and thereafter filed an original claim for unemployment insurance benefits. By initial determination dated January 21, 1977, her claim was rejected on the ground that she had voluntarily left employment without good cause. Although claimant did not request a hearing on this matter until March of 1977, the record discloses that she had been receiving workers’ compensation benefits throughout the period and that her attorney had asked that the unemployment insurance claim be withdrawn. Following a hearing, a referee excused claimant’s failure to request a hearing within 30 days of the initial determination and found that she had not voluntarily left her employment without good cause. The board reversed, stating that the initial determination should remain in effect owing to claimant’s failure to timely request a hearing. While claimant may not have been physically able to return to work until March of 1977, the determination that she left work voluntarily without cause cannot be reviewed since she did not seek a hearing within the time provided by law and did not establish an inability to comply with that time limitation (Labor Law, § 620, subd 1, par [a]). Consequently, the board’s decision must be affirmed. Claimant may apply to the board to reopen and reconsider the decision on the basis of new and corrected information. Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Larkin and Herlihy, JJ., concur.